Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kristina Okafor on 08/12/2022.

The application has been amended as follows: 
On line 2 of claim 1, after “paraffins”, ----as a combined single feed---- has been inserted.

Claims 2 and 3 have been canceled.

“product” on line 1 of claim 17, 18, and 19 have been changed to ----high octane reformate----.

 On line 2 of claim 24, “butane4ne” has been changed to ----isobutane----.

On line 2 of claim 25, “butane” has been changed to ----butene----.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process as recited in claim 1 to produce a high-octane reformate having C5+ hydrocarbons in an amount of at least about 20 wt.% greater than the amount of C5+ hydrocarbon in the cofeed and aromatics in an amount of at least 55 wt.%. The closest art of record - Eng et el (2008/035527) - discloses a process as discussed in the previous office action. However, Eng does not disclose cofeeding olefinic naphtha and light paraffins as a combined single feed to a fluidized bed reactor to produce a reformate instead Eng disclose processing two different feed in two different riser at different condition of reaction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772